Exhibit 10.2

Execution Version

COMMITMENT INCREASE AGREEMENT

This COMMITMENT INCREASE AGREEMENT (“Agreement”) dated as of April 20, 2017
(“Effective Date”), is by and among Patterson-UTI Energy, Inc., a Delaware
corporation (“Borrower”), the subsidiaries of the Borrower party hereto
(together with the Borrower, the “Loan Parties”), the undersigned Lenders party
hereto (the “Increasing Lenders”), and Wells Fargo Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, as the
issuer of letters of credit under the Credit Agreement referred to below (in
such capacity, an “L/C Issuer”), and as the swing line lender under the Credit
Agreement referred to below (in such capacity, the “Swing Line Lender”).

RECITALS

A.     Reference is hereby made to that certain Credit Agreement dated as of
September 27, 2012 among the Borrower, the Administrative Agent, each L/C
Issuer, the Swing Line Lender and the financial institutions party thereto from
time to time, as lenders (the “Lenders”), as amended, supplemented or otherwise
modified by that certain Amendment No. 1 to Credit Agreement dated as of
January 9, 2015, Amendment No. 2 to Credit Agreement dated as of July 8, 2016,
Amendment No. 3 to Credit Agreement dated as of January 17, 2017, Amendment
No. 4 to Credit Agreement dated as of April 20, 2017 and the Commitment Increase
Agreement dated as of January 24, 2017 (the “January 2017 Increase Agreement”),
each among the Borrower, subsidiaries of the Borrower party thereto, the
Administrative Agent, each L/C Issuer, the Swing Line Lender and the financial
institutions party thereto (as so amended, the “Credit Agreement”).

B.     The Borrower has requested that certain Lenders increase their respective
Revolving Credit Commitments pursuant to Section 2.14 of the Credit Agreement,
subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.    Defined Terms; Interpretation and Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement, as amended hereby, and used herein without definition
shall have the meaning assigned to such term in the Credit Agreement, as amended
hereby, unless expressly provided to the contrary. Article, Section, Schedule,
and Exhibit references are to Articles and Sections of and Schedules and
Exhibits to this Agreement, unless otherwise specified. The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “including” means “including, without
limitation”. Paragraph headings have been inserted in this Agreement as a matter
of convenience for reference only and it is agreed that such paragraph headings
are not a part of this Agreement and shall not be used in the interpretation of
any provision of this Agreement.

Section 2.    Increase in Revolving Credit Commitments.

(a)    Pursuant to Section 2.14 of the Credit Agreement, each Increasing Lender
hereby agrees and acknowledges that its respective Revolving Credit Commitment
shall, automatically and without any further action, upon satisfaction of the
conditions precedent set forth in Section 2(b), be increased on the Commitment
Increase Date (as defined below), and on the Commitment Increase Date,



--------------------------------------------------------------------------------

after giving effect to this Section 2(a), its Revolving Credit Commitment shall
be the amount set forth next to its respective name under the caption “Revolving
Credit Commitment” on Schedule 2.01 attached hereto. Additionally, on the
Commitment Increase Date, after giving effect to each of this Section 2(a) and
the January 2017 Increase Agreement, Schedule 2.01 of the Credit Agreement
(Commitments and Applicable Percentages) shall be replaced in its entirety with
Schedule 2.01 attached hereto. The parties hereto agree and acknowledge that the
increase in Revolving Credit Commitments effected hereby are in addition to, and
not in lieu of, the increase in Revolving Credit Commitments effected under the
January 2017 Increase Agreement.

(b)    The increase to the Revolving Credit Commitments of the Increasing
Lenders pursuant to Section 2(a) shall become effective and enforceable against
the parties hereto upon the occurrence of the following conditions precedent
(the date such conditions are satisfied, “Commitment Increase Date”):

(1)    the receipt by the Administrative Agent of a new Revolving Credit Note
executed by a duly authorized officer of the Borrower payable to each Increasing
Lender and reflecting such Increasing Lender’s revised Revolving Credit
Commitment as set forth on Schedule 2.01 attached hereto;

(2)    evidence satisfactory to the Administrative Agent that the Borrower has
effected an issuance of common Equity Interests after January 24, 2017 but on or
prior to May 31, 2017 and that the Borrower has received gross equity issuance
proceeds of not less than $300,000,000 from such issuance (the “Equity Raise”);

(3)    evidence satisfactory to the Administrative Agent that (A) the merger of
a wholly-owned subsidiary of Borrower with and into Seventy Seven Energy Inc.
(“Seventy Seven”), with Seventy Seven continuing as the surviving entity and a
wholly-owned subsidiary of Borrower, pursuant to that certain Agreement and Plan
of Merger, dated December 12, 2016, by and among Borrower, Pyramid Merger Sub,
Inc. and Seventy Seven (the “Seventy Seven Merger”), has been consummated,
(b) the credit facility evidenced by that certain Amended and Restated Credit
Agreement among Seventy Seven, certain of its subsidiaries and affiliates, the
lenders party thereto, Wells Fargo Bank, National Association as administrative
agent, joint lead arranger, joint lead book runner and co-documentation agent,
and Bank of America, N.A. as joint lead arranger, joint lead book runner and
co-documentation agent dated as of August 1, 2016, as it may have been amended
(the “Seventy Seven Facility”) and all obligations to extend credit thereunder
have been terminated and all obligations of the obligors (other than
(i) obligations with respect to letters of credit so long as such obligations
have been cash collateralized in a manner and subject to documentation
satisfactory to the issuers of such letters of credit or such letters of credit
have been deemed or otherwise constitute Letters of Credit issued under the
Credit Agreement pursuant to documentation satisfactory to the issuers of such
letters of credit and the Administrative Agent and (ii) contingent
indemnification obligations and other contingent obligations not then due) with
respect thereto have been paid in full, and (c) arrangements have been made for
the release of the liens and security interests granted under the Seventy Seven
Facility;

(4)    the receipt by the Administrative Agent of a certificate of each Loan
Party dated as of the Commitment Increase Date signed by a Responsible Officer
of such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to this Agreement and the increase in the
Revolving Credit Facility pursuant to Section 2(a) above, and (ii) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct on and as of
the Commitment Increase Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct

 

2



--------------------------------------------------------------------------------

as of such earlier date, and except that for purposes of Section 2.14 of the
Credit Agreement, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement, and (B) no Default
exists; provided, that if one certificate that meets the requirements of this
Section 2(b)(4) and Section 2(b)(4) of the January 2017 Increase Agreement is
delivered to the Administrative Agent, such certificate shall satisfy the
requirements of this Section 2(b)(4);

(5)    the receipt by the Administrative Agent of a certificate dated as of the
Commitment Increase Date, signed by a Responsible Officer of the Borrower
certifying that (A) the Equity Raise has occurred and noting the date such
Equity Raise occurred (which date must be no earlier than January 24, 2017 and
no later than May 31, 2017) and certifying that the Borrower has received at
least $300,000,000 of gross equity issuance proceeds therefrom, (B) the Seventy
Seven Merger has been consummated and (C) the Seventy Seven Facility and all
obligations to extend credit thereunder have been terminated and all obligations
of the obligors (other than (i) obligations with respect to letters of credit so
long as such obligations have been cash collateralized in a manner and subject
to documentation satisfactory to the issuers of such letters of credit or such
letters of credit have been deemed or otherwise constitute Letters of Credit
issued under the Credit Agreement pursuant to documentation satisfactory to the
issuers of such letters of credit and the Administrative Agent and
(ii) contingent indemnification obligations and other contingent obligations not
then due) with respect thereto have been paid in full; provided, that if one
certificate that meets the requirements of this Section 2(b)(5) and Section
2(b)(5) of the January 2017 Increase Agreement is delivered to the
Administrative Agent, such certificate shall satisfy the requirements of this
Section 2(b)(5);

(6)    the receipt by the Administrative Agent of an opinion of counsel to the
Borrower as to the corporate (or partnership or limited liability company)
authorization of the Borrower and the Guarantors of the increase in the
Revolving Credit Facility, which such opinion as to corporate authorization will
be substantively in the form delivered on the Closing Date and otherwise in form
and substance reasonably acceptable to the Administrative Agent; provided, that
if one opinion of counsel that meets the requirements of this Section 2(b)(6)
and Section 2(b)(6) of the January 2017 Increase Agreement is delivered to the
Administrative Agent, such opinion shall satisfy the requirements of this
Section 2(b)(6); and

(7)    evidence satisfactory to the Administrative Agent of the payment in full
by the Borrower of the upfront fees required to be paid under Section 5(b)
below.

Notwithstanding anything herein to the contrary, if all of the conditions set
forth in this Section 2(b) are not satisfied by 5:00 p.m. (Houston, Texas time)
on May 31, 2017, then Section 2(b) and the increase in the Aggregate Revolving
Credit Commitments contemplated thereby shall be null and void and of no force
and effect.

Section 3.    Loan Parties’ Representations and Warranties. The Borrower
acknowledges, represents, warrants and agrees as to itself and all other Loan
Parties, and each other Loan Party acknowledges, represents, warrants and agrees
as to itself, that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement, as amended
hereby, and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date and on the date hereof as if made on as and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects as of such earlier date; (b) the execution,
delivery and performance of this Agreement are within the limited liability
company or corporate power and authority of such Loan Party and have been duly
authorized by appropriate limited

 

3



--------------------------------------------------------------------------------

liability company and corporate action and proceedings; (c) this Agreement
constitutes the legal, valid, and binding obligation of such Loan Party
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity, and no
portion of the Obligations are subject to avoidance, subordination,
recharacterization, recovery, attack, offset, counterclaim, or defense of any
kind; (d) there are no governmental or other third party consents, licenses and
approvals required to be made or obtained by it in connection with its
execution, delivery, performance, validity and enforceability of this Agreement;
(e) no Defaults or Events of Default shall have occurred and be continuing; and
(f) since the date of the financial statements most recently delivered pursuant
to Section 6.01(a) of the Credit Agreement, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Section 4.    Conditions to Effectiveness. This Agreement shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a)    the receipt by the Administrative Agent of multiple original counterparts
of this Agreement executed and delivered by duly authorized officers of the
Borrower, the Guarantors, the Administrative Agent, and the Increasing Lenders;
and

(b)    evidence satisfactory to the Administrative Agent of the payment in full
by the Borrower of all the fees and expenses required to be paid as of or on the
Effective Date by Section 10.04 of the Credit Agreement or any other provision
of a Loan Document to the extent invoiced prior to the Effective Date.

Section 5.    Acknowledgments and Agreements.

(a)    Each Loan Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Loan Party
waives any defense, offset, counterclaim or recoupment with respect thereto. The
Administrative Agent, each L/C Issuer, the Swing Line Lender and the Increasing
Lenders hereby expressly reserve all of their rights, remedies, and claims under
the Loan Documents. Nothing in this Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of the Administrative Agent,
each L/C Issuer, or any Lender with respect to the Loan Documents, or (iv) the
rights of the Administrative Agent, each L/C Issuer, the Swing Line Lender or
any Lender to collect the full amounts owing to them under the Loan Documents.

(b)    In consideration of the agreements of the Increasing Lenders, the
Borrower agrees to pay to the Administrative Agent, for the account of each
Increasing Lender, upfront fees in an amount equal to 0.50% of the positive
difference between (a) such Increasing Lender’s Revolving Credit Commitment
immediately after giving effect to Section 2(a) and the increase in Revolving
Credit Commitments contemplated therein and (b) such Increasing Lender’s
Revolving Credit Commitment after giving effect to the January 2017 Increase
Agreement and the increase in Revolving Credit Commitments contemplated therein
and immediately prior to giving effect to Section 2(a) and the increase in
Revolving Credit Commitments contemplated therein; provided, that such upfront
fees shall only be due and payable on the Commitment Increase Date.

(c)    The Borrower, each Guarantor, Administrative Agent, each L/C Issuer,
Swing Line Lender and each Increasing Lender does hereby adopt, ratify, and
confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and

 

4



--------------------------------------------------------------------------------

remains in full force and effect, and the Borrower and the Guarantors
acknowledge and agree that their respective liabilities and obligations under
the Credit Agreement, as amended hereby, and the Guaranty, are not impaired in
any respect by this Agreement.

(d)    From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean the Credit Agreement and such Loan Documents
as amended by this Agreement.

(e)    This Agreement is a Loan Document for the purposes of the provisions of
the other Loan Documents.

(f)    Effective as of the Commitment Increase Date, the Borrower hereby names
The Bank of Nova Scotia as a Joint Lead Arranger and Co-Syndication Agent with
respect to the facility evidenced by the Credit Agreement. Notwithstanding
foregoing and notwithstanding anything herein or in the Credit Agreement to the
contrary, The Bank of Nova Scotia as Joint Lead Arranger and Co-Syndication
Agent shall not have any powers, duties or responsibilities under this
Agreement, the Credit Agreement or any of the other Loan Documents, except in
its capacity as a Lender.

Section 6.    Reaffirmation of the Guaranty. Each Guarantor party hereto hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty, in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Loan Documents.

Section 7.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or other electronic imaging means, and all such signatures
shall be effective as originals.

Section 8.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 9.    Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 10.    Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York; provided
that, the Administrative Agent, each L/C Issuer, the Swing Line Lender and each
Lender shall retain all rights arising under applicable federal law.

Section 11.    ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

5



--------------------------------------------------------------------------------

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized effective as of the
Effective Date.

 

BORROWER:

PATTERSON-UTI ENERGY, INC.

By:

 

/s/ John E. Vollmer III

 

John E. Vollmer III

  Senior Vice President—Corporate Development, Chief Financial Officer and
Treasurer GUARANTORS: PATTERSON PETROLEUM LLC PATTERSON-UTI DRILLING COMPANY LLC
PATTERSON-UTI MANAGEMENT SERVICES, LLC UNIVERSAL WELL SERVICES, INC. UNIVERSAL
PRESSURE PUMPING, INC. DRILLING TECHNOLOGIES 1 LLC DRILLING TECHNOLOGIES 2 LLC
WARRIOR RIG TECHNOLOGIES US LLC

Each by:

 

/s/ John E. Vollmer III

 

John E. Vollmer III

  Senior Vice President—Corporate Development, Chief Financial Officer and
Treasurer

Signature page to Commitment Increase Agreement

(Patterson-UTI Energy, Inc.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDER/L/C ISSUER/SWING LINE LENDER/LENDERS: WELLS FARGO
BANK, N.A., as the Administrative Agent, an L/C Issuer, and the Swing Line
Lender

By:  

/s/ Robert Corder

Name:   Robert Corder Title:   Director

Signature page to Commitment Increase Agreement

(Patterson-UTI Energy, Inc.)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as an Increasing Lender

By:  

/s/ Patrick Jeffrey

Name:   Patrick Jeffrey Title:   Vice President

Signature page to Commitment Increase Agreement

(Patterson-UTI Energy, Inc.)



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF TEXAS,

as an Increasing Lender

By:  

/s/ Marian Livingston

Name:   Marian Livingston Title:   SVP, Commercial Relationship Manager

Signature page to Commitment Increase Agreement

(Patterson-UTI Energy, Inc.)



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving Credit
Commitment    Initial Applicable
Percentage (Revolving
Credit Facility)   Extending Lender Wells Fargo Bank, National Association   
$100,000,000.00    15.815485997%   YES Bank of America, N.A.    $75,000,000.00
   11.861614497%   YES The Bank of Nova Scotia    $65,000,000.00   
10.280065898%   YES The Bank of Tokyo-Mitsubishi UFJ, Ltd.    $64,583,333.33   
10.214168039%   YES Regions Bank    $64,583,333.33    10.214168039%   NO U.S.
Bank National Association    $50,000,000.00    7.907742998%   YES Comerica Bank
   $36,041,666.67    5.700164745%   YES BOKF, NA dba Bank of Texas   
$35,000,000.00    5.535420099%   YES HSBC Bank USA, N.A.    $29,166,666.67   
4.612850083%   YES Sumitomo Mitsui Banking Corporation    $29,166,666.67   
4.612850083%   NO ZB, N.A. dba Amegy Bank    $22,916,666.67    3.624382208%  
YES Mercantil Commercebank N.A.    $12,500,000.00    1.976935750%   NO UMB Bank,
N.A.    $12,500,000.00    1.976935750%   YES Bank of Taiwan, Los Angeles Branch
   $8,333,333.33    1.317957166%   NO Chang Hwa Commercial Bank Ltd., Los
Angeles Branch    $8,333,333.33    1.317957166%   NO E.Sun Commercial Bank,
Ltd., Los Angeles Branch    $8,333,333.33    1.317957166%   NO Mega
International Commercial Bank Co., Ltd. New York Branch    $6,666,666.67   
1.054365734%   NO Mega International Commercial Bank Co., Ltd. Silicon Valley
Branch    $4,166,666.67    0.658978584%   NO Total    $632,291,666.67    100%  
77.53%

Schedule 2.01